UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22507 Hanna Investment Trust (Exact name of registrant as specified in charter) 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Address of principal executive offices)(Zip code) Terrence O. Davis 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Name and address of agent for service) Registrant's telephone number, including area code: 252-972-9922 Date of fiscal year end: August 31 Date of reporting period: February 28, 2014 Item 1. REPORTS TO STOCKHOLDERS. Semi-Annual Report 2014 December 20, 2013 (Unaudited) Paladin Long Short Fund This report and the financial statements contained herein are submitted for the general information of the shareholders of the Paladin Long Short Fund (the “Fund”).The Fund’s shares are not deposits or obligations of, or guaranteed by, any depository institution. The Fund’s shares are not insured by the FDIC, Federal Reserve Board or any other agency, and are subject to investment risks, including possible loss of principal amount invested.Neither the Fund nor the Fund’s distributor is a bank. The Paladin Long Short Fund is distributed by Capital Investment Group, Inc., Member FINRA/SIPC, 17 Glenwood Ave, Raleigh, NC, 27603. There is no affiliation between the Paladin Long Short Fund, including its principals, and Capital Investment Group, Inc. Statements in this Semi-Annual Report that reflect projections or expectations of future financial or economic performance of the Paladin Long Short Fund (“Fund”) and of the market in general and statements of the Fund’s plans and objectives for future operations are forward-looking statements. No assurance can be given that actual results or events will not differ materially from those projected, estimated, assumed or anticipated in any such forward-looking statements. Important factors that could result in such differences, in addition to the other factors noted with such forward-looking statements, include, without limitation, general economic conditions such as inflation, recession and interest rates. Past performance is not a guarantee of future results. An investment in the Fund is subject to investment risks, including the possible loss of some or the entire principal amount invested. There can be no assurance that the Fund will be successful in meeting its investment objective. Investment in the Fund is also subject to the following risks: market risk, portfolio turnover risk, non-diversified risk, new fund risk, investment advisor risk, operating risk, common stocks risk, large-cap and mega-cap securities risk, small-cap and mid-cap securities risk, risks related to investing in other investment companies, inverse and leveraged ETF risk, foreign investment risk, currency risk, depository receipts risk, options risk, and short sales risk. More information about these risks and other risks can be found in the Fund’s prospectus. The performance information quoted in this semi-annual report represents past performance, which is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. An investor may obtain performance data current to the most recent month-end by visiting ncfunds.com. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The prospectus contains this and other information about the Fund. A copy of the prospectus is available at ncfunds.com or by calling Shareholder Services at 800-773-3863. The prospectus should be read carefully before investing. This Semi-Annual Report was first distributed to shareholders on or about April 29, 2014. For More Information on Your Paladin Long Short Fund: See Our Web site at paladinfunds.com or Call Our Shareholder Services Group at 800-773-3863. 3 Paladin Long Short Fund Schedule of Investments (Unaudited) As of December 20, 2013 Shares Value (Note 1) SHORT-TERM INVESTMENT - 105.31% § Federated Prime Obligations Fund, 0.02% $ Total Short-Term Investment (Cost $1,995,926) Total Value of Investments (Cost $1,995,926) - 105.31% $ Liabilities in Excess of Other Assets- (5.31)% Net Assets - 100.00% $ § Represents 7 day effective yield See Notes to Financial Statements 4 Paladin Long Short Fund Statement of Assets and Liabilities (Unaudited) As of December 20, 2013 Assets: Investments, at value (cost $1,995,926) $ Receivables: Dividends and interest 23 Total assets Liabilities: Payables: Fund Shares Purchased Accrued expenses: Administration fees Distribution and Service Fees Advisor Fees Total liabilities Net Assets $ Net Assets Consist of: Paid in Capital $ Accumulated net investment loss Accumulated net realized loss on investments Total Net Assets $ Shares Outstanding, no par value (unlimited authorized shares) Net Asset Value, Maximum Offering Price and Redemption Price Per Share (a) $ (a) The fund charges a 2% redemption fee on redemptions made within 180 days of initial purchase. See Notes to Financial Statements 5 Paladin Long Short Fund Statement of Operations (Unaudited) For the period ended December 20, 2013 Investment Income: Interest $ Dividends Total Investment Income Expenses: Advisory fees (note 2) Advisory performance fees (note 2) Administration fees (note 2) Interest Expenses Distribution and service fees (note 3) Total Expenses Net Investment Loss Realized and Unrealized Gain on Investments: Net realized gain from: Investments Change in unrealized appreciation on: Investments Net Realized and Unrealized Gain on Investments Net Increase in Net Assets Resulting from Operations $ See Notes to Financial Statements 6 Paladin Long Short Fund Statements of Changes in Net Assets December 20, August 31, For the period or fiscal year ended 2013 (a) Operations: Net investment loss $ $ Net realized gain from investment transactions Change in unrealized appreciation on investments Net Increase in Net Assets Resulting from Operations Capital Share Transactions: Shares sold Redemption fees (note 1) 24 Shares repurchased Decrease from Capital Share Transactions Net Decrease in Net Assets Net Assets: Beginning of period End of period $ $ Accumulated Net Investment Loss $ $ Capital Share Information: Shares sold Shares repurchased Net Decrease in Capital Shares (a) Unaudited. See Notes to Financial Statements 7 Paladin Long Short Fund Financial Highlights For a share outstanding during the December 20, August 31, August 31, period or year ended 2013 (g) 2012 (e) Net Asset Value, Beginning of Period $ $ $ Income (Loss) from Investment Operations: Net investment loss Net realized and unrealized gain (loss) on securities Total from Investment Operations Paid in Capital: Paid in Capital (from redemption fees) (note 1) (f) (f) Total from Paid in Capital Net Asset Value, End of Period $ $ $ Total Return (d) 0.79% (b) 2.40% (4.30)% (b) Net Assets, End of Period (in thousands) $ $ $ Ratios of: Expenses to Average Net Assets (c) 0.28% (a) 1.99% 2.12% (a) Net Investment Loss to Average Net Assets (c) (0.26)% (a) (1.30)% (1.59)% (a) Portfolio turnover rate 6,900% (b) 12,930% 8,244% (b) (a) Annualized. (b) Not annualized. (c) The ratios include 0.01% for the year ended August 31, 2013 and 0.02% for the period ended August 31, 2012 attributed to dividends on securities sold short.The ratios include 0.04% for the year ended August 31, 2013 attributed to interest expense. (d) Includes adjustments in accordance with accounting principles generally accepted in the United States of America and, consequently, the net asset value for financial reporting purposes and the returns based upon those net asset values may differ from the net asset values and returns for shareholder transactions. (e) For the period from December 15, 2011 (Date of Initial Public Investment) to August 31, 2012. (f) Actual amount is less than $0.01 per share. (g) Unaudited. See Notes to Financial Statements 8 Paladin Long Short Fund Notes to Financial Statements (Unaudited) 1.
